UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7536



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SH’DELL NICHOLAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-96-202; CA-04-526-7)


Submitted:   March 10, 2005                 Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sh’dell Nicholas, Appellant Pro Se. Morgan Eugene Scott, Acting
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sh’dell   Nicholas,    a   federal   prisoner,   appeals   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See United States v. Nicholas, CA-04-526-7 (W.D.

Va. filed Sept. 9, 2004; entered Sept. 13, 2004).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -